This is a proceeding under section 788 of the Civil Practice Act to punish a judgment debtor for contempt for false swearing, and under section 793 to direct the judgment debtor to pay the judgment in installments. Appeal from original order of May 20,1936, dismissed. This order has been superseded by the order of June 24, 1936. The latter order is modified by striking out the provisions adjudging the judgment debtor in contempt and fining him the sum of $100 and directing his employer, Franklin Round Town Bar & Grill Corporation, to deduct and make the weekly payments of ten dollars and in ease of its failure so to do permitting the judgment creditor to docket a judgment against it and issue execution thereon, and as so modified the order is affirmed, with ten dollars costs and disbursements to the judgment creditor; and the motion in so far as it seeks to punish the judgment debtor for contempt is denied. The false swearing did not relate to a material matter and did not defeat, impair, impede or prejudice the rights or remedies of the judgment creditor and, therefore, the court erred in adjudging the debtor in contempt. Neither section 793 nor section 794 of the Civil Practice Act authorized the court to make any order directed against an employer or any other person or corporation unless he or it is indebted to the judgment debtor. It is not claimed the debtor’s employer is indebted to him. Young, Hagarty, Johnston, Adel and Taylor, JJ., concur.